Citation Nr: 0329530	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-13 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

Whether a May 1999 rating decision was clearly and 
unmistakably erroneous in assigning an effective date of 
September 1, 1998, for an award of service connection for 
chronic subluxation of the glenofemoral joints of the left 
and right shoulders?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from January 1966 to 
March 1971.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a January 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.


FINDING OF FACT

The appellant has not alleged that the May 1999 rating 
decision included the kind of error, of fact or of law, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.


CONCLUSION OF LAW

The May 1999 rating decision was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, notice of the evidence VA will obtain, 
and notice of the claimant's responsibilities with regard to 
obtaining evidence.  It also prescribes VA duties to help a 
claimant obtain relevant evidence.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and VA duties pursuant thereto have been 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

The determination of whether there was clear and unmistakable 
error (CUE) in a prior decision is, however, based upon the 
record and the law in effect at the time of the challenged 
decision.  Russell v. Principi, 3 Vet. App. 310, 314 (1992).  
Therefore, the duty to assist in evidentiary development and 
the duty to notify the claimant of any additional evidence 
necessary to complete the application are not applicable 
where a CUE is claimed.  Livesay v. Principi, 15 Vet. App. 
165, 178-9 (2001).

Previous decisions which are final and binding, including 
decisions of service connection and degree of disability, 
will be accepted as correct in the absence of clear and 
unmistakable error.  38 C.F.R. § 3.105(c).  A CUE is defined 
as "the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

In Russell, the United States Court of Appeals for Veterans 
Claims (Court) propounded a three-pronged test for 
determining when there is clear and unmistakable error 
present in a prior decision.  These are:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator, (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated 
must be asserted), or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Russell, 3 Vet. App. at 313-14.  

In Fugo, the Court refined and elaborated on the definition 
of CUE and pleading requirements, stating:  

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo, 6 Vet. App. at 43-44 (emphasis in the original).  

Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. 
App. 25, 30-2 (1997) (distinguishing a denial of CUE due to 
pleading deficiency from a denial of CUE on merits).  

The Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence does not rise to the stringent definition of clear 
and unmistakable error.  See Baldwin v. West, 13 Vet. App. 1, 
5 (1999).  Similarly, the Court has held that the VA's breach 
of its duty to assist cannot form a basis for a claim of 
clear and unmistakable error.  Tetro v. Gober, 14 Vet. 
App. 100, 109 (2000).  

In general, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under VA law.  A claim by a veteran for 
compensation may be considered a claim for pension, and a 
claim for pension may be considered a claim for compensation.  
38 C.F.R. § 3.151 (2003).  Upon request made in person or in 
writing by any person applying for benefits under laws 
administered by VA, the appropriate application form will be 
furnished to that person.  38 C.F.R. § 3.150 (2003).

An informal claim is any communication or action from a 
claimant, indicating an intent to apply for one or more 
benefits under the laws administered by VA.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the information.  38 C.F.R. § 3.155 
(2003).

The Board has considered the evidence of record, the 
applicable laws and regulations, as well as the appellant's 
assertions, and finds that CUE does not exist.  The appellant 
contends that his 1971 application for outpatient treatment 
for his shoulder disorder should have been considered an 
informal claim of entitlement to service connection for his 
bilateral shoulder disorder.  He asserts that if the correct 
service medical records had been associated with the claims 
file at that time (the service medical records associated 
with the claims file in 1971 belonged to another veteran), 
the RO would have considered his claim for treatment as an 
informal claim for service connection, and would have 
forwarded him the appropriate claim form.  He alleges that a 
claim for service connection has been pending since 1971.

The Board finds, however, that the law does not support the 
appellant's allegations.  The law does not provide that an 
application for outpatient treatment should be considered an 
informal claim for service connection.  As there is no basis 
in law for the appellant's premise for CUE, the appeal must 
be denied.  The Board notes that a claim for service 
connection for bilateral shoulder disorder was first filed in 
September 1998.  Indeed, the veteran himself in his September 
1998 claim denied ever previously filing for any VA benefit.  
Thus, the RO's May 1999 rating decision was correct in not 
granting service connection effective prior to September 1, 
1998.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The claim is 
denied.  


ORDER

The May 1999 rating decision was not clearly and unmistakably 
erroneous.  The benefit sought on appeal is denied.




	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



